



COURT OF APPEAL FOR ONTARIO

CITATION: Kandolo-Kwabanza v. College of Physicians and
    Surgeons of Ontario, 2014 ONCA 222

DATE: 20140325

DOCKET: M42255 (C56277)

Epstein, Pepall and van Rensburg JJ.A.

BETWEEN

Pedro Kandolo-Kwabanza

Appellant (Applicant)

and

The College of Physicians and Surgeons of Ontario

Respondent (Responding Party)

Pedro Kandolo-Kwabanza, appearing in person

Michelle Gibbs, for the responding party

Heard and released orally: March 21, 2014

On a motion to review the order of Justice Eileen Gillese
    of this court dated February 27, 2013 from an order of the Registrar dated
    February 8, 2013 dismissing for delay the appeal of the order of Justice Andra
    Pollak of the Superior Court of Justice, dated October 15, 2012.

ENDORSEMENT

[1]

In a statement of claim issued March 1, 2012 the applicant claims
    $18,000,000 in damages against the responding party, the College of Physicians
    and Surgeons of Ontario (the College), arising out of its investigation and
    disposition of his complaint against his former physician. The College brought
    a motion to strike the claim on the basis, among other things, that it
    disclosed no reasonable cause of action.

[2]

On October 15, 2012, Pollak J. struck out the claim without leave to
    amend. The applicant appealed but did not perfect his appeal.  The Registrar of
    this court dismissed the appeal for delay on February 8, 2013. The applicant
    moved to set aside the dismissal order and extend the time to perfect.  By
    order dated February 27, 2013, Gillese J.A. dismissed his motion.  The
    applicant moved to have the decision of Gillese J.A. reviewed.  The motion for
    review was dismissed for delay on July 10, 2013.  The applicant obtained an
    order re-instating his motion for review on terms including that it proceed
    this week, on a peremptory basis.

[3]

In her detailed endorsement, Gillese J.A. applied the well-known factors
    a court should consider in deciding whether to set aside a Registrars order
    for failure to perfect an appeal; namely, whether the applicant had an
    intention to perfect within the time allotted, the length of the delay, any
    explanation for the delay, any prejudice to the responding party caused by the
    delay, and the justice of the case.

[4]

This last factor requires a consideration of the merits of the appeal.
    In this regard, Gillese J.A. held, correctly in our view, that the appeal has
    no merit.

[5]

There is no reason to interfere with the order of Gillese J.A.

[6]

The application to review is therefore dismissed. The responding party
    is entitled to costs fixed in the amount of $5000 inclusive of HST and
    disbursements. There will also be an order dispensing with the need for
    approval of the order of this court as to form and content.

Gloria
    Epstein J.A.

S.E.
    Pepall J.A.

K. van
    Rensburg J.A.


